UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF TENNESSEE

 

 

 

AT_@U Decresey Kivu “J) F i L FE D
| ——— paps AUG ~
ies JereeTe ef ) olen 6 2020
. erk, U. S. Distri
Se Ott Cou
At Knoxville
) A:
(Enter above the NAME of the 0 Me 5 |
plaintiff in this action.) ) A eaves / RR 0 [Pr
v. . )

COP MEICE LA \taw , KC4.D )

   

(Enter above the NAME of each
defendant in this action.) )

COMPLAINT FOR VIOLATION OF CIVIL RIGHTS
(42 U.S.C. Section 1983)

I. PREVIOUS LAWSUITS

A. Have you begun other lawsuits in state or federal court dealing with the same facts
involved in this action or otherwise relating to your imprisonment? YES( ) NO (

B. If your answer to A is YES, describe the lawsuit in the space below. (if there is more
than one lawsuit, describe the additional lawsuits on another piece of paper, using the
same outline.) OO "

 

 

 

 

1. Parties to the previous lawsuit:
Plaintiffs:
Defendants:
1

Case 3:20-cv-00372-RLJ-DCP Document1 Filed 08/06/20 Pagelof6 PagelD #: 1
2. COURT: (If federal court, name the district; if state court, name the county):

 

3. DOCKET NUMBER:

 

 

 

4, Name of Judge to whom case was assigned:

5. Disposition: (For example: Was the case dismissed? Was it appealed? Is it still
pending?)

6. Approximate date of filing lawsuit:

 

 

7. Approximate date of disposition:

PLACE OF PRESENT CONFINEMENT: ieee. 1D, Wises DERaSox> Prcsurt
A. Is there a prisoner grievance procedure in this institution? YES i) NOC )

B. Did you present the facts relating to your coniplaint in the prisoner grievance procedure?
YES NO( )

C. If your answer is YES,

1. What steps did you take? Eepem, AU ett Arce”

 

2. What was the result? TheV “TECKEO “WS “THE, OF eer 5e

i ho:
ABST these FLAY ed Sr TR Mates

D. If your answer to B is NO, explain why not.

 

 

 

E. If there is no prison grievance procedure in the institution, did you complain to the
prison authorities? YES( ) NO( )

F, If your answer is YES,

1, What steps did you take?

 

 

2
Case 3:20-cv-00372-RLJ-DCP Document1 Filed 08/06/20 Page 2of6 PagelID #: 2
2. What was the result?

 

 

i. PARTIES

(In item A below, please your name in the first blank and place your present address in the
second blank. Do the same for any additional plaintiffs.)

. . ———
A. Nameofplaintiffixc, lerseTetre icrectol
Present address: FQN \AaceaoeYUr tit Vee “S79IS

Permanent home address:

 

Address of nearest relative:

 

(In item B below, place the FULL NAME of the defendant in the first blank, his official
position in the second blank, and his place of employment in the third blank. Use item C for
the additional names, positions, and places of employment of any additional defendants.)

B. Defendant: @etacee War
Official position: Coreecray ws MOT TASE
Place of employment: Kroc CG SHEZTFEES oF ETCEe

C. Additional defendants: SH@BIVS “Tenn Sean , “THe

oer ,
awe Tr WOsisonm TRaeeasritcny Tacos Aa

 

 

 

IV. STATEMENT OF CLAIM

(State here as briefly as possible the FACTS of your case. Describe how EACH defendant is
involved. Include also the names of other persons involved, dates and places. DO NOT give
any legal arguments or cite any cases or statutes. If you intend to allege a number of related
claims, number and set forth each claim in a separate paragraph. Use as much space as you
need. Attach extra sheets, if necessary.)

Coe Swe ROT spon | aba T pass CLAN IN ys THE,

 

LAL WAU Ane: Comv Coan) 4 Fete, Tomer: Sait Semin
3

Case 3:20-cv-00372-RLJ-DCP Document1 Filed 08/06/20 Page 3of6 PagelID #: 3
 

ape

1, At ee ” ~] nn
5 Ask OFEyree HALL Aposr File: Buctyis GETTIN Tro THAT

ASS This GAR” ofc Se fhe Fee de 7 GRAB THE bac be

Ad STASTSEO To 3x cao ys, Glos, F BEM AS I hos.

“pens PRer AV Wen os cw Tike bac. FO Sw 7 Mean
Geant ome Yeu. “Tpertusi> ps “es. Vena” Zereemuc, To My
TEMA THE NeE@evekKA @otaKkees, He Quer Faery
aS TE Lea. Rekec We SReTED tee “Tar Dee”

oT Wey ty HEA “To” VTS, LEFT Anam WELL To cimerrye
ITU , “Hee bdee LTS , Hey =. erik Hae eoes “TA oot
THE, "sr [Dew SANES WaAEN, We Gor “Te Jy TRG AKU
ANE CAME, or AY tf Coote Asn) UPPEeOIT Ac
Wee Uy rr eS oth Hes err Monn, 7 ice
~we TTR, Fico AWS OF EEE Here eaves AND WALKS

Coxe. A fen, Moor? Co TY boo Ta srr ca, THE

SGooWP AN CeCe bat sede By Aesen Ame LAVEWS »
OOS? Willys. coi G7 Mrs, WHEN, CT MAKER
wks Tks KY CSTR ER WHLLS AHA Happenodio He sens
Me “Te Menorca TO BE Cue cus APTER WARDS To was
SENSU Rak 76 AY Teo ane A®@our 5 et Re monies
LAR LT MrOeR cet sme Seg ewe Me.

(tit@hh Cro Tstva te “THE IDAY “FR CED THE GRTEMXE.
Lr SS63> RY OF EEO WKLTS , Tavs OME DEAS

Pe NTE Cor Grrr Ano comers Trwcr hl Cot eter

4
Case 3:20-cv-00372-RLJ-DCP Document 1 Filed 08/06/20 Page 4of6 PagelD #: 4
V. RELIEF
(State BRIEFLY exactly what you want this Court to do for you. Make NO legal arguments.

Cite NO cases or statutes.)
TAYMENST Fees Fat ARS SUFreen is ANS CRAEECERS

Hg Betleee> Fee “Thi i, C.8.0

 

 

 

I (We) hereby certify under penalty of perjury that the above complaint is true to the best of

my (our) information, knowledge and belief.

Simned this >" day of _ANwtat SST 20,802 -

wt ae

/ Signature plaintifi(s)

 

 

Case 3:20-cv-00372-RLJ-DCP Document1 Filed 08/06/20 Page5of6 PagelID#:5
 

2 MUU EPA dtodd eA fote hgh OBSesiiial omen,
| US Sf Jepuse

VEBSAUUAL IG OLMIS

        
  
  

     

  

oa

Sifal So SUAS wt ia” oe
5 ax HOES CIEL IE LE ER SEALS

 
 

ad

Case 3:20-cv-00372-RLJ-DCP Document 1 Filed 08/06/20 . Page 6 of 6 _PagelD #: 6
